Cole, J.,
dissenting. — I do not concur in the opinion of the majority. It appears to me that the defect in the notice relates to the jurisdiction of the court. The law has fixed the day on which the notice shall require the defendant to appear, and such day having been fixed by legislative action, cannot, in my view, be changed or varied by the party — it must be the second day. In matters of practice, I would extend the largest liberality of construction, and only interfere where manifest injustice has been done. But in this case the question relates to the basis of jurisdiction, and the only question is, does the law authorize it? It is not one of prejudice merely. I do ;not think it competent for the plaintiff to require the defendant to appear on any other day than the second day of the term, or such other day as fixed by rule of court. This notice having fixed another day, to wit, the fourth day, did not, in my opinion, justify the entering of a default, and the judgment should, therefore, be reversed.